Co Oo YN DB A BP W HN &

Bo BN NM BND NO OND ORD ie
NHN nA FP WO NY K§ CD CO BW yD KH A BP WO NY KH CO

Case 2:19-cr-00214-RSL Document 18-1 Filed 11/26/19 Page 1 of1

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

Plaintiff,
v.
LEWIS K. JAMES,
Defendant.

AT SEATTLE

No. CR19-214-RSL

)

) -PROPOSED} ORDER GRANTING
) UNOPPOSED MOTION TO

) CONTINUE PRETRIAL MOTIONS
) DEADLINE

)

)

)

 

 

 

THE COURT has considered the unopposed motion to continue the pretrial

motions deadline and all the records in this case.

IT IS NOW ORDERED that pretrial motions are due by December 13, 2019.
rh
DATED this 21” day of November 2019.

Presented by:

s/ Christopher Sanders
Assistant Federal Public Defender
Attorney for Lewis James

ORDER TO CONTINUE PRETRIAL
MOTIONS DEADLINE
(Lewis James, CR19-214-RSL) - 1

Ali § Cabeuke
ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

 

FEDERAL PUBLIC DEFENDER
1601 Fifth Avenue, Suite 700
Seattle, Washington 98101

(206) 553-1100

 
